Citation Nr: 9920152	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active duty for training from May 1975 to 
September 1975, and active service from February 1977 to 
January 1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 1996 that denied the claimed benefit.  


REMAND

The veteran has reported active service from July 1980 to 
August 1981, but the record does not contain verification of 
that service.  The RO should attempt to verify this period of 
service, and if verified, obtain any service medical records 
pertaining to this period of service.  Service medical 
records that exist for any active service between July 1980 
to August 1981 are constructively of record, and must be 
obtained prior to rendering a decision in this case.

The veteran also reported being treated at Frankfurt Army 
Hospital for a sinus condition sometime between late 1978 and 
September 1979.  The Board notes that clinical records from 
Frankfurt Army Hospital were requested from February 1977 to 
December 1977, and June 1978 to October 1979.  The RO should 
make another attempt to obtain these records, specifying that 
they are hospital instead of clinical records.  

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should request the service 
department to verify any active service 
between July 1980 and August 1981.  If 
such service is verified, the RO should 
obtain any service medical records 
associated with this service.

2.  The RO should attempt to obtain any 
records from Frankfurt Army Hospital 
concerning the veteran's treatment 
between February 1977 and October 1979, 
specifying that they are records of 
hospital treatment.  

3.  After all of the requested 
development has been completed, the RO 
should readjudicate the veteran's claim.  
If action taken remains adverse to him, 
the RO should furnish a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in REMAND status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


